                   Case 2:20-cv-03400-PA-JPR Document 40 Filed 05/12/20 Page 1 of 3 Page ID #:1187




                   1      David B. Owens (Bar No. 275030)        Marci L. Miller (Bar No. 162790)
                          david@loevy.com                         marci@milleradvocacy.com
                   2      Mike Kanovitz (pro hac vice)            Christina N. Hoffman (Bar No. 161932)
                   3      mike@loevy.com                          choffman@milleradvocacy.com
                          Scott R. Drury (pro hac vice)           MILLER ADVOCACY GROUP PC
                   4      drury@loevy.com                         1303 Avocado Ave., Suite 230
                   5      LOEVY & LOEVY                           Newport Beach, California 92660
                          311 N. Aberdeen, 3rd Floor               (949) 706-9734 (phone)
                   6      Chicago, Illinois 60607                  (949) 266-8069 (fax)
                   7      (312) 243-5900 (phone)
                          (312) 243-5902 (fax)
                   8                               Attorneys for Plaintiffs
                   9
                                              UNITED STATES DISTRICT COURT
                   10                        CENTRAL DISTRICT OF CALIFORNIA
                   11     TODD HURVITZ, individually, and on
                   12     behalf of all others similarly situated,
                                                                        Case No. 2:20-cv-3400 (PA)(JPRx)
                   13                         Plaintiff,
                   14                                  PLAINTIFF’S NOTICE OF
                                    v.                 VOLUNTARY DISMISSAL OF
Attorneys at Law




                   15
 LOEVY & LOEVY




                                                       DEFENDANT ZOOM VIDEO
                   16     ZOOM VIDEO COMMUNICATIONS, COMMUNICATIONS, INC.
                          INC.; FACEBOOK; and LINKEDIN
                   17     CORPORATION,
                   18
                                              Defendants.
                   19
                   20
                   21
                   22
                   23
                   24
                   25
                   26
                   27
                   28
                            PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT ZOOM VIDEO COMMUNICATIONS, INC.
Case 2:20-cv-03400-PA-JPR Document 40 Filed 05/12/20 Page 2 of 3 Page ID #:1188




1          Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i), Plaintiff Todd

2    Hurvitz, by and through his attorneys, voluntarily dismisses without prejudice his
3
     claims against Defendant Zoom Video Communications, Inc. Nothing in this notice of
4
5    voluntary dismissal is intended to alter or affect any of Plaintiff’s remaining claims

6    against any of the other Defendants.
7
                                                     Respectfully submitted,
8
9                                                    /s/ Scott R. Drury
                                                     One of Plaintiff’s Attorneys
10
11   David B. Owens (david@loevy.com)
     Mike Kanovitz (mike@loevy.com) (pro hac vice)
12   Scott R. Drury (drury@loevy.com) (pro hac vice)
13   LOEVY & LOEVY
     311 N. Aberdeen, 3rd Floor
14   Chicago, Illinois 60607
15   (312) 243-5900 (phone)
     (312) 243-5902 (fax)
16
17   Marci L. Miller (marci@milleradvocacy.com)
     Christina N. Hoffman (choffman@milleradvocacy.com)
18   MILLER ADVOACY GROUP PC
19   1303 Avocado Ave., Suite 230
     Newport Beach, California 92660
20   (949) 706-9734 (phone)
21   (949) 266-8069 (fax)
     Counsel for Plaintiff
22
23
24
25
26
27
28                                                  1
         PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT ZOOM VIDEO COMMUNICATIONS, INC.
Case 2:20-cv-03400-PA-JPR Document 40 Filed 05/12/20 Page 3 of 3 Page ID #:1189




1                                CERTIFICATE OF SERVICE

2           Scott R. Drury, an attorney, certifies that on May 12, 2020, he served a true and
3    correct copy of the foregoing document using the Court’s CM/ECF system, which
     effected service on all counsel of record.
4
5                                      /s/ Scott R. Drury
                                       SCOTT R. DRURY
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
         PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANT ZOOM VIDEO COMMUNICATIONS, INC.
